Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 



The following structure of a first diverged portion, a second diverged portion, and a converged portion (claim 1) in combination with the other claim recitations is not shown in a single prior art document.
	Per claim 20, Nettenstrom (U.S. Pat. No. 11123501) from the Feb. 11, 2022 IDS Does not have through hole of claim 20 configured to receive a pod assembly.  Further, the structure of the at least one downstream protrusion being retractable relative to adjacent surfaces of the downstream sidewall (claim 20) in combination with the other claim recitations is not shown in a single prior art document.
	Per claim 21, the structure of the second section configured to diverge and converge an air flow into the pod assembly prior to a passage of the air flow through the first section (claim 21) in combination with the other claim recitations is not shown in a single prior art document.
 
This noted structure is not shown in a single prior art document and the examiner does not know of a reasonable rational to combine the art such that the structure would have been obvious to one of ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
July 20, 2022